UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission File Number: 000-51458 HOKU CORPORATION (Exact name of Registrant as specified in its Charter) Delaware 99-0351487 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1288 Ala Moana Blvd., Ste. 220 Honolulu, Hawaii 96814 (Address of principal executive offices, including zip code) (808) 682-7800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): ¨ Large accelerated filer ¨ Accelerated filer x Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No Common Stock, par value $0.001 per share, outstanding as of July 31, 2011: 54,912,976 Table of Contents Page Part I – Financial Information Item 1. Financial Statements (unaudited) 2 Consolidated Balance Sheets as of June 30, 2011 and March 31, 2011 2 Consolidated Statements of Operations for the three months ended June 30, 2011 and 2010 3 Consolidated Statements of Cash Flows for the three months ended June 30, 2011 and 2010 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 Part II – Other Information Item 1. Legal Proceedings II-1 Item 1A. Risk Factors II-1 Item 6. Exhibits II-16 Signatures II-18 1 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (unaudited) HOKU CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, March 31, Assets Cash and cash equivalents $ $ Accounts receivable Inventory Costs of uncompleted contracts Prepaid expenses Total current assets Deferred cost of financing Property, plant and equipment, net Total assets $ $ Liabilities and Equity Accounts payable and accrued liabilities $ $ Deferred revenue 72 Customer deposits Related party notes payable, net – current – Notes payable – current – Other current liabilities Total current liabilities Related party notes payable, net – Notes payable Long-term customer deposits Total liabilities Commitments and Contingencies Stockholders’ equity: Preferred stock, $0.001 par value. Authorized 5,000,000 shares; no shares issued and outstanding as of June 30, 2011 and March 31, 2011. - - Common stock, $0.001 par value. Authorized 100,000,000 shares; issued and outstanding 54,913,199 and 54,970,255 shares as of June 30, 2011 and March 31, 2011, respectively. 55 55 Warrants for 11,196,581 and 10,000,000 shares of common stock as of June 30, 2011 and March 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total Hoku Corporation stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 2 HOKU CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) ThreeMonthsEnded June30, Revenue Service and license revenue $ $ Product revenue – Total revenue Cost of revenue Cost of services and license revenue Cost of product revenue – Total cost of revenue Gross margin Operating expenses: Selling, general and administrative (1) Total operating expenses Loss from operations ) ) Interest and other income – 187 Net loss from continuing operations ) ) Discontinued operations: Loss from discontinued operations – (1 ) Net loss ) ) Net income attributable to the noncontrolling interest ) ) Net loss attributable to Hoku Corporation $ ) $ ) Basic net loss per share attributable to Hoku Corporation $ ) $ ) Diluted net loss per share attributable to Hoku Corporation $ ) $ ) Shares used in computing above basic net loss per share 54,607,060 Shares used in computing above diluted net loss per share 54,607,060 (1) Includes stock-based compensation and non-cash expense from issuance of warrant as follows: Selling, general and administrative $ $ See accompanying notes to consolidated financial statements. 3 HOKU CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) ThreeMonthsEnded June30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 52 55 Stock-based compensation Non-cash expense from issuance of warrant – Changes in operating assets and liabilities: Accounts receivable 36 ) Costs of uncompleted contracts ) ) Inventory 65 Prepaid expenses ) Accounts payable and accrued liabilities Deferred revenue Other current liabilities 53 11 Net cash used in operating activities ) ) Cash flows from investing activities: Payment of property, plant and equipment expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Distributions to noncontrolling interest ) Proceeds from notes payable Payment of financing costs ) – Costs related to Tianwei investment – ) Exercise of common stock options – 1 Customer deposits received – Net cash provided by financing activities Net increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash activities: Amortization of debt discount and deferred financing cost capitalized as property, plant and equipment $ $ Acquisition of property and equipment through accounts payable and accrued liabilities, including accrued capitalized interest See accompanying notes to consolidated financial statements. 4 HOKU CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Summary of Significant Accounting Policies and Practices (a) Description of Business Hoku Corporation is a solar energy products and services company. The Company was incorporated in Hawaii in March 2001, as Pacific Energy Group, Inc.In July 2001, the Company changed its name to Hoku Scientific, Inc. In December 2004, the Company was reincorporated in Delaware.In March 2010, the Company changed its name from Hoku Scientific, Inc. to Hoku Corporation. The Company originally focused its efforts on the design and development of fuel cell technologies, including its Hoku membrane electrode assemblies, or MEAs, and Hoku Membranes. In May 2006, the Company announced its plans to form an integrated photovoltaic, or PV, module business, and its plans to manufacture polysilicon, a primary material used in the manufacture of PV modules, at its polysilicon manufacturing plant in Pocatello, Idaho, or the Polysilicon Plant.In fiscal 2007, the Company reorganized its business into three business units: Hoku Materials, Hoku Solar and Hoku Fuel Cells.In February and March 2007, the Company incorporated Hoku Materials, Inc. and Hoku Solar, Inc., respectively, as wholly owned subsidiaries to operate its polysilicon and solar businesses, respectively. In September 2010, the Company elected to discontinue the operations of Hoku Fuel Cells; however, it will maintain ownership of its intellectual property, including its patents.Accordingly, the results of operations of Hoku Fuel Cells for the three months ended June 30, 2010 have been reported as discontinued operations in the consolidated statements of operations. (b) Liquidity The Company has incurred operating losses in recent years as the Company has redirected its efforts to focus on the development of its polysilicon and solar businesses.The Company's current operating plan anticipates raising cash over the next year through a combination of debt and/or equity offerings and possibly new customer contracts to enable the continued construction of the Polysilicon Plant.Tianwei New Energy Holdings Co., Ltd., or Tianwei, the Company’s majority shareholder has committed to provide the Company financial support for its ongoing operations, planned capital expenditures and debt service requirements until at least April 1, 2012.In addition, Tianwei has provided standby letters of credit as collateral for the Company’s third party debt with a principal amount of $243 million at June 30, 2011. Under the terms of all of the Company's supply agreements, the failure to deliver polysilicon by the stated delivery dates will allow the customers to terminate the supply agreements, require the repayments of the deposits under the agreements, which in the aggregate amount to $140 million at June 30, 2011, which in turn could result in an event of default under the Company's existing credit agreements with its third party lenders. The event of default under the Company's existing credit agreements could result in its lenders accelerating repayment of the Company's third party debt, which the Company does not have the wherewithal to repay. To the extent that the third party lenders accelerate repayment of the debt, Tianwei has provided a letter of commitment to the Company that it would not demand repayment from the Company until the original due dates of the third party credit agreement ranging from May 2012 through June 2016. If the Company is unable to generate revenue or secure additional financing, the Company will be forced to curtail construction of the Polysilicon Plant. (c) Principles of Consolidation The consolidated financial statements include the accounts of the Company, its wholly owned subsidiaries, after elimination of significant intercompany amounts and transactions, and Hoku Solar Power I LLC, or Power I, because the Company has the controlling financial interest of Power I.As of June 30, 2011, the total assets of Power I were $5.9 million, mainly comprised of cash, accounts receivable, and property, plant and equipment.As of June 30, 2011, the total liabilities of Power I were $876,000, mainly comprised of accounts payable and accrued liabilities.These balances are reflected in the consolidated financial statements with intercompany transactions eliminated. 5 (d) Use of Estimates The preparation of the Company’s consolidated financial statements in conformity with generally accepted accounting principles, or U.S. GAAP, requires the Company’s management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. On an on-going basis, the Company evaluates its estimates, including those related to revenue recognition, accounts receivable, the carrying amounts of property, plant and equipment and inventory, income taxes and the valuation of deferred tax assets and stock options. These estimates are based on historical facts and various other assumptions that the Company believes are reasonable. (e) Revenue Recognition Revenue from polysilicon and PV system installations is recognized when there is evidence of an arrangement, delivery has occurred or services have been rendered, the arrangement fee is fixed or determinable, and collectability of the arrangement fee is reasonably assured. PV system installation contracts may have several different phases with corresponding progress billings. The Company applies the percentage-of-completion method of revenue recognition for its PV system contracts for which it can make reasonably dependable estimates of costs. Under the percentage-of-completion method, revenue and related costs are deferred and subsequently recognized based on the progress of the installation and an estimate of remaining costs to complete the installation. Estimated losses on PV system contracts are recognized in the period in which those losses become evident. For contracts entered into prior to April 1, 2010, the Company recognized revenue under the completed contract method, in which revenue and related costs are deferred and then subsequently recognized only upon completion of the contract, for all contracts for which reasonably dependable estimates of costs are not available. The Company entered the PV system installation business in fiscal year 2008.Prior to April 1, 2010, due to the short period of time the Company was in the PV system installation business, the Company did not have the historical experience or the procedures in place to develop reasonably dependable estimates of costs and therefore utilized the completed contract method to record revenue for PV contracts.Subsequent to this startup period, the Company has developed history and reliable processes and procedures of projecting and tracking contract fulfillment costs, in order to develop reasonably dependable estimates which are required to use the percentage of completion method.In applying the percentage-of-completion method, the Company determines the percentage of contract completion on the basis of engineering, labor, subcontractor and other installation costs and excludes material and other non-installation contract costs which are not considered the primary cost determinants in gauging the progress of the PV system contract.Revenue and related costs are recognized proportionately based on the completion percentage of each project and considering the current estimate of remaining costs required to complete the project. Revenue from the sale of electricity generated from the Company’s PV systems is based on kilowatt usage and is recognized in accordance with its power purchase agreements, or PPAs. The Company charges the appropriate Hawaii general excise tax to its customers.The taxes collected from sales are excluded from revenue and recorded as a payable. (f) Cost of Uncompleted Contracts Cost of uncompleted contracts represents costs incurred for services performed and/or materials used towards completing a customer contract. Based on the Company’s revenue recognition policy, the costs incurred for services and/or materials can be recognized as contract costs, and revenues are recognized based on the completion percentage of each contract after considering the costs incurred and current estimate of remaining costs to complete the installation. As of June 30, 2011 and March 31, 2011, costs of uncompleted contracts were approximately $345,000 and $128,000, respectively, related to PV system installation contracts. 6 (g) Guarantees and Indemnifications The Company has entered into PV system installation contracts which warrant the installation against defects in workmanship, generally for a period of one to five years from the date of installation.There were no accruals for or expenses related to the warranties for any period presented. The Company, as permitted under Delaware law and in accordance with its Bylaws, indemnifies its officers and directors for certain events or occurrences, subject to certain limits, while the officer or director is or was serving at the Company’s request in that capacity.The term of the indemnification period is equal to the officer’s or director’s lifetime.The Company has also entered into additional indemnification agreements with its officers and directors in connection with its initial public offering.The maximum amount of potential future indemnification is unlimited; however, the Company has obtained director and officer insurance that limits its exposure and may enable it to recover a portion of any future amounts paid.The Company believes the fair value for these indemnification obligations is minimal. Accordingly, the Company has not recognized any liabilities relating to these obligations as of June 30, 2011 and March 31, 2011. The Company has entered into customer contracts that contain indemnification provisions.In these provisions, the Company typically agrees to indemnify the customer against certain types of third-party claims. The Company would accrue for known indemnification issues when a loss is probable and could be reasonably estimated. The Company also would accrue for estimated incurred but unidentified indemnification issues based on historical activity. There were no accruals for or expenses related to indemnification issues for any period presented. (h) Reclassification Certain amounts in the consolidated financial statements have been reclassified to conform to current period presentation. Specifically, in the consolidated statements of cash flows for the three month period ended June 30, 2010, the line items for purchases of and proceeds from maturities of short-term investments were removed to exclude activity for cash equivalents. Fair Value of Assets and Liabilities As of June 30, 2011 and March 31, 2011, the Company held the following assets that are required to be measured at fair value on a recurring basis (in thousands): FairValueMeasurementsasofJune 30,2011 Total Level 1 Level 2 Level 3 Cash equivalents $ $ $
